Coming from a region of destruction and death, I speak from this rostrum in pain, with the single purpose of appealing, on behalf of a people who today owing to a natural disaster is living the most tragic moments of its history, to the humanitarian feelings of the States of the world represented here.
2.	Last week, a tropical storm of devastating force was unleashed on the Atlantic coast of Honduras, sowing destruction and death. The consequent climatic changes led to torrential rains, uninterrupted for several days, which caused violent and extensive floods, spreading damage over the entire national territory and leaving in their wake mourning, desolation and loss.
3.	The very dimension of the tragedy makes it impossible for us to give exact information on human and material losses. Suffice it to say that so far it is estimated that 10,000 persons have died and that of the 600,000 persons inhabiting the areas most affected by the storms, and who are deprived of their means of livelihood, more than 100,000 are homeless.
4.	To see these figures in the right perspective, it is necessary to bear in mind that the total population of my country is less than 3 million.
5.	The backbone of the economy of my country is broken; 85 per cent of the harvests of the main exports and consumption products have been destroyed and water covers and will continue to cover for some time what used to be the fertile fields that constituted the greatest wealth of my country, making it virtually impossible to restore them for a long time and in some cases causing irreparable damage.
6.	Honduras is essentially an agricultural and cattle raising country, and a very high percentage of the national production in these areas was concentrated in the affected region.
7.	As though this was not sufficient mortally to wound a poor and small country, our industrial centers are located in the area of the greatest destruction and in many cases they will have to close down, while in other cases they will have at least to reduce the rate of their operations for a long time, thus aggravating the already high rate of unemployment.
8.	The damages to the infrastructure -roads, bridges, railroads, power-lines, drinking water systems, port facilities and so on- are simply catastrophic. The effort required for reconstruction is still incalculable.
9.	Preliminary technical estimates set the losses at approximately $1,000 million. And this in a country whose gross national product is far below that amount.
10.	In the face of the Honduran tragedy, the international community has demonstrated its solidarity and responded with alacrity. From the four corners of the world we have received contributions which have helped in meeting our enormous need for food, clothes, medicines and supplies. To all the nations and organizations which, in one way or another, have come to our assistance, I should like, on behalf of Honduras, to extend our profound and lasting gratitude.
11.	The people and Government of Honduras are stoically doing all that is humanly possible, devoting all their efforts and resources and working 24 hours a day to meet the most urgent needs brought about by our tragedy. And we are unshakably resolute in facing the responsibility of reconstructing our wounded homeland with total devotion. Unfortunately, we understand that our own efforts, intensive as they may be, will not suffice and that we urgently need massive assistance on the part of all States of goodwill.
12.	This is the reason for my presence on this forum. I am grateful for the special opportunity granted to me to address the Assembly. I come as the representative of a poor and proud people who need help. We have confidence in the international "organizations and in the feelings of human solidarity of all nations and we hope that assistance will be speedy and generous. I am profoundly encouraged in that hope by the fact that the group of Latin American States has authorized me to tell you that it feels the tragedy afflicting Honduras as its own and as one of continental scope.
13.	God's will, which puts us to the test, at the same time gives us strength to bear this test and the confidence that in the world there are sensitive people ready to extend a friendly hand to us. I appeal today to their consciences since in supreme moments of anguish and pain a wounded people can only offer its unshakable will to survive and its endless gratitude to those who accompany and assist it. 
